EXHIBIT D
              STA 1                              STA 2                           AP 2


                                                                       null
               bea m           beam
                                   form
                 for
                   m-
                              beam                                      null
                                   form



               AP 1
                                                 STA 3                           STA 4
                                          SIFS




                                                                                                SIFS
               SIFS




                                                                        SIFS
                             SIFS




                                                           SIFS




                                                                               SIFS
AP     NDPA           NDP                        BF-Poll                              BF-Poll
                                                                                                            t
STA1    ...            ...          CB
                                                                                                            t
STA2                                                              CB
                                                                                                            t
...




STAK                                                                                                   CB
                                                                                                            t
                                                                                   Beam-
                                                                            STA
                                                                                  forming
                  ...
                         STA                  STA       standard 802.11
      AP2                        ...
                     STA                    STA            CSMA/CA
                    STA                    STA                              STA   Nulling

      ...
            STA                    STA        standard 802.11
AP1                     ...                                          time
        STA                     STA              CSMA/CA
       STA                     STA


        DL slot 1              DL slot N
                                                                 time
              DL subframe                         UL subframe
                       superframe
                                cell 1                         cell 2

                       STA11 STA12          AP1           STA21     AP2                                  Controller


                                                                                   report average Rx
long-term




                                                                                    power to STAs in
                                                passive
                                                                                     adjacent cells
                                              overhearing


                                                                                periodic report of
periodic short-term




                                                  Sounding
                                                  of active                   instanteneous CSI of
                                                    STAs                     active STAs within cell




                                                                                                                  STA grouping (SDMA/nulling)
                                                                                       calc terminal &
                                                                                        nulling groups
                                                                          scheduling info
on-demand short-term




                                              Sounding of                  STA11              STA21      Bf
                                              nulling STAs                            Bf
                                                                           STA12              STA12    nulling


                                                      calc                    calc
                                                   precoding               precoding



                                     SDMA           nulling




                                                                                                                                                                  AP4

                                                                                                                                                                 ...              STA


                                                                                                                                                      STA1

                                                                                                                                                AP5                    ...                AP3
                                                                                                                                                             1               Nt
                                                                                                                                                ...                                       ...
                                                                                                                                                                  AP1



                                                                                                                                                STA   STA2               ...       STAO   STA


                                                                                                                                                       STA             ...

                                                                                                                                                                  AP2
